Name: COMMISSION REGULATION (EC) No 1616/97 of 12 August 1997 establishing the quantity available for the fourth quarter of 1997 in respect of certain products in the milk and milk products sector under the arrangements provided for in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  international trade;  European construction
 Date Published: nan

 13 . 8 . 97 EN Official Journal of the European Communities No L 223/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1616/97 of 12 August 1997 establishing the quantity available for the fourth quarter of 1997 in respect of certain products in the milk and milk products sector under the arrangements provided for in the Agreements on free trade between the Community and the Baltic States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Agreements on free trade between the Community and the Baltic States ('), as last amended by Regulation (EC) No 2389/96 (2), and in par ­ ticular Article 4 (4) thereof, Whereas, pursuant to Commission Regulation (EC) No 1 377/97 (3) establishing the extent to which the applica ­ tions for import licences submitted in July 1997 for these products can be accepted, the applications for import licences submitted for the products referred to in Regula ­ tion (EC) No 1713/95 cover quantities below those avail ­ able for certain products; whereas the quantity for each product available in the period from 1 October to 31 December 1997 should consequently be established, HAS ADOPTED THIS REGULATION: Article 1 The quantity available pursuant to Regulation (EC) No 1713/95 for the period 1 October to 31 December 1997 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 15 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1997. For the Commission Emma BONINO Member of the Commission (') OJ No L 163 , 14. 7. 1995, p. 5. (2) OJ No L 326, 17. 12. 1996, p. 24. (3) OJ No L 189, 18 . 7. 1997, p. 7 . A N N E X To ta l qu an tit y av ai la bl e fo r th e pe rio d 1 O ct ob er to 31 D ec em be r 19 97 (to nn es ) C ou nt ry R ep ub lic of Es to ni a R ep ub lic of La tv ia R ep ub lic of Li th ua ni a C N co de s 04 02 10 19 04 02 21 19 04 05 10 11 04 05 10 19 B ut te r 0 4 0 6 C he es es 04 02 10 19 04 02 21 19 0 4 0 5 10 B ut te r 0 4 0 6 C he es es ex 04 02 29 04 02 10 19 04 02 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 C he es es 0 4 0 2 99 1 1 Q ua nt ity 82 6, 86 0 41 2, 50 0 44 0,  69 3, 34 0 24 7, 50 0 33 0,  11 0,  96 2, 50 0 33 0,  38 5,  12 0,  No L 223/2 | EN | Official Journal of the European Communities 13 . 8 . 97